Name: Commission Regulation (EC) No 1838/2002 of 15 October 2002 on the issue of import licences for rice with cumulative ACP/OCT origin against applications submitted in the first five working days of October 2002 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  international trade;  tariff policy;  economic geography
 Date Published: nan

 Avis juridique important|32002R1838Commission Regulation (EC) No 1838/2002 of 15 October 2002 on the issue of import licences for rice with cumulative ACP/OCT origin against applications submitted in the first five working days of October 2002 pursuant to Regulation (EC) No 2603/97 Official Journal L 278 , 16/10/2002 P. 0015 - 0015Commission Regulation (EC) No 1838/2002of 15 October 2002on the issue of import licences for rice with cumulative ACP/OCT origin against applications submitted in the first five working days of October 2002 pursuant to Regulation (EC) No 2603/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(1),Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision)(2),Having regard to Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed rules of application for the import of rice from the ACP States and for the import of rice from the overseas countries and territories (OCT)(3), as last amended by Regulation (EC) No 174/2002(4), and in particular Article 9(2) thereof,Whereas:(1) Pursuant to Article 9(2) of Regulation (EC) No 2603/97, the Commission must decide within 10 days of the final date for notification by the Member States the extent to which applications can be granted.(2) Applications submitted for imports with cumulative ACP/least-developed OCT origin account for less than the quantities available. The available quantity should therefore be used to meet applications for imports of products originating in the Netherlands Antilles and Aruba, in accordance with Article 6(4) of Regulation (EC) No 2603/97,HAS ADOPTED THIS REGULATION:Article 1Import licences for rice against applications submitted during the first five working days of October 2002 pursuant to Regulation (EC) No 2603/97 and notified to the Commission shall be issued for the quantities applied for.Article 2This Regulation shall enter into force on 16 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 215, 1.8.1998, p. 12.(2) OJ L 314, 30.11.2001, p. 1.(3) OJ L 351, 23.12.1997, p. 22.(4) OJ L 30, 31.1.2002, p. 33.